Citation Nr: 0312074	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
psychiatric disability now diagnosed as somatoform disorder 
or somatization disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1997 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of May 4, 2001, the Board granted entitlement 
to an evaluation of 30 percent for the veteran's service 
connected psychiatric disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, in April 2002, upon a joint 
motion by the Secretary of Veterans Affairs and the veteran-
appellant, vacated the Board's decision of May 4, 2001 to the 
extent that it denied entitlement to an evaluation in excess 
of 30 percent for a psychiatric disability and remanded the 
matter to the Board for further proceedings, to include 
consideration of the applicability of the Veterans Claims 
Assistance Act of 2000.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002). ; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

On March 21, 2003, the Board notified the veteran in specific 
terms of the evidence which would be needed to substantiate 
his claim on appeal and that he was expected 

to obtain and submit the evidence needed to substantiate his 
claim if he was able to do so.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorized the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" was invalid.  As 
matters stand, the record has a procedural defect in the 
notice required under the VCAA which may no longer be cured 
by the Board.  Accordingly, the Board must remand this case 
to the RO in order to satisfy VA's duty to notify the 
appellant.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the appellant of the evidence which 
would be needed to substantiate his claim of entitlement 
to an evaluation in excess of 30 percent for a 
psychiatric disability.  The notice to the appellant 
should state whether VA or the appellant is expected to 
attempt to obtain and submit the evidence needed to 
substantiate the claim on appeal.
2.	The RO should also notify the appellant that he may 
submit additional evidence and argument in support of 
his claim, as required by Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law.  By this REMAND, the Board 
intimates no opinion as 



to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




